AUG-29-2020 09:14 AM From:3055129701

Case 20-16233-LMI Doc 33 Filed 09/05/20 Page1of11

Fill in this information to identify the case:

Debtor + Bania Medina

Debtor 2 Andres Medina
(Spouse, if filing}

United States Bankruptcy Court tor the: Southern District of Florida (state)

Case number 20-16233

 

 

Official Form 427

Cover Sheet for Reaffirmation Agreement 12/15

Anyone whn i a party ta 2 reaffirmation agroamont may fill out and filo thie form. Fill it out oompletely, attack it to the reaffirmation Oe Positeetit,
and file the documents within the time set under Bankruptcy Rule 4008.

Exolain tha Repayment Terms of tha Raaffirmation Agraamant

1. Who fs the creditor?

Ally Bank

 

Name of the creditor

Page:1/11

 

2. How much fs the debt?

On the date that the bankrupicy case is fled $15,391.74
To be paid under the reaffirmation agraement $75.498.23

$429.79 per month for 40 months (if fixed interest rate)
$4,232.62 per month for 1 months (if fixed interest rate)
* 1 cure payment of $114.90 due on July 25, 2020.

* 1 cure payment of $114.89 due on August 25, 2020.

 

3. What Is the Annual
Percentage Rate (APR)
of interest? (See
Bankruptcy Code
§ 524(k)(3)(E).}

Before the bankruptcy case was filed 10.8%
Under the reaffirmation agreement 10.8% Fixed

[1 Adjustable Rate

 

4, Does collateral secure
the debt?

 

5. Does the creditor assert
that the debt Is
hondischargable?

Scheadute t: Your Income
(Official Form 1061) and
Schedule J: Your
Expenses (Official Form
106), fill in the amounts.

 

6. Using Informatien from

6b.

Gc.

6d.

Y Zz f > / -|
. Cormbined monthly income from $ by . 6 3 6e, Monthly income from all sources VaP 26]

No
Yes. Describe the collateral. 2015 FORD MUSTANG VIN: 1FA6P8TH6F5411832
Current market value $14,550.00
No
Yas. Altach an explanation of the nature of the debt and the basis for contending that the debt is nandischargable.

Income and expenses reported on Schedules | and J Income and expenses stated on the reaffirmation agreement

line 12 of Schedule E Y, ve ¥ after payroli deductions os

Monthly expense from line 22c of = - 31034 7 6f. Monthly expenses - $7 OS Y. Ft
Schedule J

Monthly payments on all a 6g. Monthly payments on ail LF

reaffirmed debts not listed on reaffirmed debts not inciuded in -§

- $ —_
Schedule J after payroll deductions ;
2 egy ~ 22-54

=

 

Scheduled net monthly income 6h. Present net manthly Income
Subtract lines 6b and 6c from 6a. Subtract iines 6f and 6g from 6e.
if the total is less than O, put the If the total is less than 0, put the
number in brackets. humber in brackets.

 

Official Form 427

Cover Sheet for Reaffirmation Agraament Page 1
AUG-29-2020 09:15 AM

Debtor 1 Bania Medina
First Name Middie Name Last Name

From:3055129701
Case 20-16233-LMI Doc 33 Filed 09/05/20 Page 2of11

Case Number (ir known) 20-16233

Lo

Page:2/11

 

7.

Are the income amounts
on the lines 6a and 6e
different?

ne

(Yes. Explain why they are different and camplete line 10.

 

 

L

 

. Are the expense

amounts online 6b
and 6f different?

of no

 

[} Yes. Explain why they are different and complete line 40.

 

Lo

 

. Is the net monthly

income In ling 6h fess
than 0?

ws

[] Yes. A presumption of hardship arises (unless creditor is a credit union).

Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses.

Complete line 10.

 

 

 

10. Debtor's certification

about lines 7-9

lf any answer on line 7-9 is
Yes, the debtor must sign
here.

lf all the answers on lines 7-9
are No, go to line 11.

! certify that each explanation on lines 7-9 is true and correct.

 

Signature of Debtor 1 Signature of Debtor 2 (Spouse Only in a Joint Case)

 

 

Did an attorney represent
the debtor in negotiating
tha reaffirmation
agreement?

iL] No
ves Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?

4 (a)

Yes

 

 

 

 

Whoever fills out this form
must sign hera.

{ certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the

Parties identified on this Cover Sheet for Reaffirmation Agreement.

/s/ Maneelai Xiong

 

Signature

/s/ Maneelai Xiong

 

Printed Name

Check one:
[1 ~~ Debtor or Debtor's Attorney
ft Creditor or Creditar’s Attorney

Date

09/05/2020

MM/ OD /¥Y¥YY¥

 

 

Official Form 427

Cover Sheat for Raaffirmation Agreamant

Page 2
AUG-29-2020 09:16 AM From:3055129701 Page:3/11
Case 20-16233-LMI Doc 33 _ Filed 09/05/20 Page 3of11

Form 24Q0A (12/15)

 

Check one.
sumption of Undue Hardship
No Presumption of Undue Hardship
See Debtor's Statement in Support of Reaffirmation,
Part Hf below, to determine which box to check.

 

 

 

UNITED STATES BANKRUPTCY COURT

Southern District of Florida

In re Bania Medina and Andres Medina Case No. 20-16233
Debtor(s)

 

Chapter 7

REAFFIRMATION DOCUMENTS
Name of Creditor: Ally Bank

[1 Check this box if Crediter is a Credit Union
PART L. REAFFIRMATION AGREEMENT

Reaffirming a debt is a serious financial decision. Before entering into this Reaffirmation
Agreement, you must review the important disclosures, instructions, and definitions found
in Part V of this form.

A. Brief description of the original agreement being reaffirmed: Auto — Contract
Far example, auio loan

B. AMOUNT REAFFIRMED: $15,498.23

The Amount Reaffirmed ts the entire amount that you are agreeing to pay. This

may include unpaid principal, interest, and fecs and costs (if any} arising on or
before 07/02/2020, which is the date of the Disclosure Statement portion of this form
(Part V).

See the definition of “Amount Reaffirmed” in Part V, Section C below.
C. The ANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is 10.80%.

See definition af “Annual Percentage Rate” in Part V, Section C below.

This is a (check one) [& Fixed rate C] Variable rate

If the loan has a variable rate, the future interest rate may increase or decrease from the Annual
Percentage Rate disclosed here.

Bania Medina and Andres Medina 20-16233
AUG-29-2020 09:17 AM From:3055129701 Page:4/11
Case 20-16233-LMI Doc 33 _ Filed 09/05/20 Page4of11

Form 2400A, Reaffirmation Documents Page 2

D. Reaffirmation Agreement Repayment Terms:

f 40 regular Monthly payments of $429.79 starting on July 25, 2020.
1 payment of $1,232.62 due on November 25, 2023.

x] Deseribe repayment terms, including whether future payment amount(s) may be different
from the initial payment amount. Jn addition to the regular payments above, the existing
payment defaults shall be cured as follows:

1 cure payment of $114.90 due on July 25, 2020.
1 cure payment of $114.89 due on August 25, 2020,

E. Describe the collateral, if any, securing the debt:

Description: 2015 FORD MUSTANG VIN: IFA6P8TH6F5411832
Current Market Value: $14,550.00

F. Did the debt that is being reaffirmed arise from the purchase of the collateral described
above?

Yes. What was the purchase price for the collateral? $22,702.20
CINo. What was the amount of the original loan? $

G. Specify the changes made by this Reaffirmation Agreement to the most recent credit terms on
the reaffirmed debt and any related agreement:

Terms as of the Terms After
Date of Bankruptcy Reaffirmation
Balance due (including
fees and costs) SI5391.74 $15,498.23
Annual Percentage Rate 10.80% 10.80%
Monthly Payment $429.79 $429.79 *

* Under the parties’ current agreement, any existing payment defaults are immediately due and payable.
However, pursuant to this reaffirmation agreement, Creditor is allowing the Debior(s) ta cure said defaults
over time (see Repayment Terms above).

H. © Check this box if the creditor is agreeing to provide you with additional future credit in
connection with this Reaffirmation Agreement. Describe the credit limit, the Annual
Percentage Rate that applies to future credit and any other terms on fulure purchases
and advances using such credit:

 

 

PART HI. DEBTOR'S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

A. Were you represented bya auorey during the course of negotiating this agreement?
Check one. Yes [] No

B. Is the creditor a credit union?
Check one. [] Yes Kk] No

Bania Medina and Andres Medina 20-16233
AUG-29-2020 09:17 AM From:3055129701 Page:5/11
Case 20-16233-LMI Doc 33 _ Filed 09/05/20 Page5of11

Form 2400A, Reaffirmation Documents Page 3
C. If your answer to EITHER question A. or B. above is “No,” complete 1. and 2. below

1, Your present monthly income and expenses are:

. ~ <9
| | DAFF, 65
a. Monthly income from all sources after payroll deductions $ °
(take-home pay plus any other income)

b. Monthly expenses (including ail reaffirmed debts except $ Gz 41,

this onc)
c. Amount available to pay this reaffirmed debt (subtract b. from a.) 452 5 Z, C Y
d. Amount of monthly payment required for this reaffirmed debt $ 24 Ad A4

If the monthly payment on this reaffirmed debt (line d.} is greater than the amount you have
available to pay this reaffirmed debt (line c.), you must check the box at the top of page one that
says “Presumption of Undue Hardship."’ Otherwise, you must check the box at the top of page
one that says “No Presumption of Undue Hardship.”

2. You believe that this reaffirmation agreement will not impose an undue hardship on you
or your dependents because:

Va one of the two statements below, if applicable:
Y

You can afford to make the payments on the reaffirmed debt because your monthly
income is greater than your monthly expenses even after you include in your
expenscs the monthly payments on all debts you are reaffirming, including this onc.

[J You can afford to make the payments on the reaffirmed debt even though your
monthly income is less than your monthly expenses after you include in your

expenses the monthly payments on all debts you are reaffirming, including this one,
because:

Use an additional page if needed for a full explanation.

D. If your answers to BOTH questions A. and B. above were “Yes,” check the following

statement, if applicable
/ ou believe this Reaffirmation Agreement is m your financial interest and you can
afford to make the payments on the reaffirmed debt.

Also, check the box at the top of page one thai says “No Presumption of Undue Hardship.”

Bania Medina and Andres Medina 20-16233
AUG-29-2020 09:18 AM From:3055129701 Page:6/11
Case 20-16233-LMI Doc 33 _ Filed 09/05/20 Page 6of11

Form 2400A, Reaffirmation Documents Page 4

PART IH. CERTIFICATION BY DEBTOR(S) AND SIGNATURES OF PARTIES

Thereby certify that:
(1) T agree to reaffirm the debt described above.

(2) Before signing this reaffirmation agreement, } read the terms disclosed in this Reaffirmation
Agreement (Part f) and the Disclosure Statement, Instructions and Definitions included in Part V
below;

(3) The Debtor’s Statement in Support of Reaffirmation Agreement (Part I] above) is true and
complete;

(4) Tam entering into this agreement voluntarily and am fully informed of my rights and
responsibilities; and

(5) [have received a copy of this completed and signed { Reaffirmation Documents form.

SIGNATURE(S) (Hf this is a joint Reaffirmation Agreem it; “both debtors must sign.):
a

“ Debtor

  

Ste
Joint Debtor, if any

 

Reaffirmation Agreement Terms Accepted by Creditor:

Creditor Ally Bank PO Box 130424. Roseville, MN 541 13-0004
Print Name Address

fs/ Maneelai Xiong /s/ Maneelai Xiong 09/05/2020

Print Name of Represen tative Si ignature "Date

 

 

PART FV. CERTIFICATION BY DEBTOR'S ATTORNEY (IF ANY)

To be filed only if the attorney represented the debtor during the course of negotiating this agreement.

F hereby certify that: (1) this agreement represents a fully informed and voluntary agreement by the

debtor; (2) this agreement does not impose an undue hardship on the debtor or any dependent of the

debtor; and (3) I have fully advised the debtor of the legal effect and consequences of this agreement and

any default under this agreement.

{] A presumption of undue hardship has been established with respect to this agreement. In my
opinion, however, the debtor is able to make the required payment.

Check box, if the presumption of undue hardship box is checkegan pagr ! ZE- the creditor is not a
Credit Union.

Date: D/ 2 F f ae Signature of Debtor's Attorney

Print Name of Debtor's sang Be Pp. ae LGA eB

fi

 

Bania Medina and Andres Medina 20-16233
AUG-29-2020 09:19 AM From:3055129701 Page:7/11
Case 20-16233-LMI Doc 33 _ Filed 09/05/20 Page 7 of11

Form 2400A, Reaffirmation Documents Page 5

PART V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)

Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement
(Part I abave) and these additional important disclosures and instructions.

Reaffirming a debt is a serious financial decision. The law requires you to take certain steps to make
sure the decision is in your best interest. If these steps, which are detailed in the Instructions provided in
Part V, Section B below, are not completed, the Reaffirmation Agreement is not effective, even though
you have signed it.

A. DISCLOSURE STATEMENT

|. What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal
legal obligation to pay. Your reaffirmed debt is not discharged in your bankruptcy case. That
means that if you default on your reaffirmed debt after your bankruptcy case is over, your creditor
may be able to take your property or your wages. Your obligations will be determined by the
Reaffirmation Agreement, which may have changed the terms of the original agreement. If you
are reaffirming an open end credit agreement, that agreement or applicable law may permit the
creditor to change the terms of that agreement in the future under certain conditions.

2. Are you required to enter into a reaffirmation agreement by any law? No, you ate not
required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest.
Be sure you can afford the payments that you agree to make.

3. What if your creditor has a security interest or lien? Your bankruptcy discharge does not
eliminate any lien on your property. A ‘‘lien”’ is often referred to as a security interest, deed of
trust, mortgage, or security deed. The property subject to a lien is often referred to as collateral.
Even if you do not reaffirm and your personal liability on the debt is discharged, your creditor
may still have a right under the lien to take the collateral if you do not pay or default on the debt.
if the collateral is personal property that is exempt or that the trustee has abandoned, you may be
able to redeem the item rather than reaffirm the debt. To redeem, you make a single payment to
the creditor equal to the current value of the collateral, as the parties agree or the court determines.

4. How soon do you need to enter into and file a reaffirmation agreement? If you decide to enter
into a reaffirmation agreement, you must do so before you receive your discharge. After you have
entered into a reaffirmation agreement and all parts of this form that require a signature have been
signed, either you or the creditor should file it as soon as possible. The signed agreement mus! be
filed with the court no later than 60 days after the first date set for the meeting of creditors, so that
the court will have time to schedule a hearing to approve the agreement if approval is required.
However, the court may extend the time for filing, even after the 60-day period has ended.

5. Can you cancel the agreement? You may rescind (cancel) your Reaffirmation Agrccment at any
time before the bankruptcy court enters your discharge, or during the 60-day period that begins on
the date your Reaffirmation Agreement is filed with the court, whichever occurs later. To rescind
(cancel) your Reaffirmation Agreement, you must notify the creditor that your Reaffirmation
Agreement is rescinded (or canecled}. Remember that you can rescind the agreement, cven if the
court approves it, as long as you rescind within the time allowed.

Bania Medina and Andres Medina 20-16233
AUG-29-2020 09:20 AM From:3055129701 Page:8/11
Case 20-16233-LMI Doc 33 _ Filed 09/05/20 Page 8 of11

Form 2400A, Reaffirmation Documents Page 6

6. When will this Reaffirmation Agreement be effective?

a. If you were represented by an attorney during the negotiation of your Reaffirmation
Agreement and

i. if the creditor is not a Credit Union, your Reaffirmation Agreement becomes effective
when it is filed with the court unless the reaffirmation is presumed to be an undue
hardship. If the Reaffirmation Agreement is presumed to be an undue hardship, the court
must review it and may set a hearing to determine whether you have rebutted the
presumption of undue hardship.

ii. if the creditor is a Credit Union, your Reaffirmation Agreement becomes effective
when it is filed with the court.

b. If you were not represented by an attorney during the negotiation of your Reaffirmation
Agreement, the Reaffirmation Agreement will not be effective unless the court approves it.
To have the court approve your agreement, you must file a motion. See Instruction 4, below.
The court will notify you and the creditor of the hearing on your Reaffirmation Agreement.
You roust attend this hearing, at which time the judge will review your Reaffirmation
Agreement. If the judge decides that the Reaffirmation Agreement is in your best interest, the
agreement will be approved and will become effective. However, if your Reaffirmation
Agreement is for a consumer debt secured by a morigage, deed of trust, security deed, or
other lien on your real property, like your home, you do not need to file a motion or get court
approval of your Reaffirmation Agreement.

7. What if you have questions about what a creditor can do? If you have questions about
reaffirming a debt or what the law requires, consult with the attorney who helped you negotiate
this agreement. If you do not have an atlorncy helping you, you may ask the judge to explain the
effect of this agreement to you at the hearing to approve the Reaffirmation Agreement, When this
disclosure refers to what a creditor “may” do, it is not giving any creditor permission to do
anything. The word “may” is used to tell you what might occur if the law permits the ercditor to
take the action.

B. INSTRUCTIONS

!. Review these Disclosures and carefully consider your decision to reaffirm. If you want to
reaffirm, review and complete the information contained in the Reaffirmation Agreement (Pari |
above), If your case is a joint case, both spouses must sign the agreement if both are reaffirming
the debt.

2. Complete the Debtor’s Statement in Support of Reaffirmation Agreement (Part [I above). Be sure
that you can afford to make the payments that you are agreeing to make and that you have
received a copy of the Disclosure Statement and a completed and signed Reaffirmation
Agreement.

3. Ifyou were represented by an attorney during the negotiation of your Reaffirmation Agreement,
your atiomcy must sign and date the Certification By Dcbtor’s Attomcy section (Part [TV above).

4, You or your creditor must file with the court the original of this Reaffirmation Documents packet
and a completed Reaffirmation Agreement Cover Sheet (Official Bankruptcy Form 427).

5. Ifyou are not represented by an attorney, you must also complete and file with the court a
separate document entitled “Motion for Court Approval of Reaffirmation Agreement’ urtless your
reaffirmation agreement is for a consumer debt secured by a lien on your real property, such as
your home. You can use Form 2400B to do this.

Bania Medina and Andres Medina 20-16233
AUG-29-2020 09:21 AM From:3055129701 Page:9/11
Case 20-16233-LMI Doc 33 _ Filed 09/05/20 Page 9of11

Form 2400A, Reaffirmation Documents Page 7

. DEFINITIONS

|. “Amount Reaffirmed” means the total amount of debt that you are agreeing to pay (reaffirm) by
entering into this agreement. The amount of debt includes any unpaid fees and costs that you are
agreeing to pay that arose on or before the date of disclosure, which is the date specified in the
Reaffirmation Agreement (Part I, Section B above). Your credit agreement may obligate you to
pay additional amounts that arise after the date of this disclosure. You should consult your credit
agreement to determine whether you are obligated to pay additional amounts that may arise after
the date of this disclosure.

2 “Annual Percentage Rate” means the interest rate on a foan expressed under the rules required
by federal law. The annual percentage rate (as opposed to the “stated interest rate”) tells you the
full cost of your credit including many of the creditor's fees and charges. You will find the annual
percentage rate for your original agreement on the disclosure statement that was given to you
when the loan papers were signed or on the monthly statements sent to you for an open end credit
account such as a credit card.

3 “Credit Union” means a financial institution as defined in 12 U.S.C. § 461(b)(1 )(A)iv). It is
owned and controlled by and provides financial services to its members and typically uses words
like “Credit Union” or initials like “C.U.” or “F.C.U.” in its name.

Bania Medina and Andres Medina 20-16233
Page:10/11

AUG-29-2020 09:22 AM From:3055129701
Case 20-16233-LMI Doc 33 _ Filed 09/05/20 Page 10of11

Form 2400B (12/15)

UNITED STATES BANKRUPTCY COURT

Southern District of Florida

Inre Bania Medina and Andres Medina, Case No. 20-16233
Debtor(s}
Chapter 7
rv

a

MOTION FOR APPROVAL OF REAFFI (ation AGREEMENT

  
  
   
 
  
 
  
  

1 (we) the debtor(s), affirm the following to bé true and correct:

Tam not represented by an attorncy in coginection with this reaffirmation agreement.

I believe this reaffirmation agrcement/s in my best interest based on the income and
expenses I have disclosed in my Statement #n Support of Reaffirmation Agreement, and

because (provide any additional relevant reasons thefcourt should consider):

 

Therefore, we ask the coyft for an order approving this reaffirmation agreement under

the following Provisions (check aif applicable boxes}:

ft ILUS.C. § 524(c)(6) (debtor is not represented by an attorney during the
course of the Aegotiation of the reaffirmation agreement)

ro 11U.S.C. ¥524(m) (presumption of undue hardship has arisen because
monthly g¢xpenses exceed monthly income, as explained in Part II of Form

2400A, Keaffirmation Documents)

ow

(Joint Debtor, if anv)

Signed :

 

 

Date:

Bania Medina and Andres Medina 20-16233
AUG-29-2020 09:23 AM From:3055129701 Page:11/11
Case 20-16233-LMI Doc 33 _ Filed 09/05/20 Page11of11

B2400C (Form 2400C) (12/15)

UNITED STATES BANKRUPTCY COURT
Southern District of Florida

Inre Bania Medina and Andres Medina, Case No. 20-16233
Debtor(s)
Chapter 7

ORDER ON REAFFIRMATION AGREEMENT

The debtor(s) Bania Medina and Andres Medina has (have) filed a motion for approval of the

reaffirmation agreement dated made between the debtor(s) and creditor Ally
Bank, The court held the hearing required by 11 U.S.C. § 524(dy on notice to the debtor(s) and the
creditor on (date). Jo

  
 
 
 
 

COURT ORDER: [[ The court grants the debtor's piotion under 11 U.S.C. § 524(c)(6)(A) and
approves the reaffirmation Agreement described above as not imposing an
undue hardship on the deBtor(s} or a dependent of the debtor(s) and as
being in the best interest of the debtor(s).

Li The court grants the’debtors’ motion under | 1 U.S.C. § 524(k)(8) and
approves the reaffirmation agreement described above.

{"] The court doeg not disapprove the reaffirmation agreement under
1E U.S.C. § 524(m).

(1 The coury'disapproves the reaffirmation agreement under
11 U.S.C. § 524(m).

[} The court does not approve the reaffirmation agreement.

/ BY THE COURT

 

United States Bankruptcy Judge

Bania Medina and Andres Medina 20-16233
